Citation Nr: 1229200	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Whether an April 2007 reduction from 40 percent to 20 percent for a low back disability was proper.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board denied the Veteran's claim in January 2010.  Thereafter, the Veteran filed an appeal with the United States Court of Appeals for Veterans Claims.  In an August 2011 Memorandum Decision, the Court reversed the January 2010 Board decision and remanded the Veteran's case to the Board for implementation of the Court's decision.  Specifically, the Court found that the Board relied upon inadequate medical examinations and determined that the 40 percent rating should be restored.  


FINDINGS OF FACT

1.  A January 2004 rating decision increased the Veteran's disability rating for a low back disability from 20 percent to 40 percent, effective April 2, 2003. 

2.  A January 2007 rating decision proposed to reduce the disability rating for a low back disability from 40 percent to 20 percent.  The Veteran was notified of the proposed reduction in January 2007 and was notified that he had 30 days to request a hearing and 60 days to submit additional evidence. 

3.  An April 2007 rating decision reduced the disability rating for the Veteran's low back disability from 40 percent to 20 percent, effective July 1, 2007.  The 40 percent rating was in effect for less than five years. 

4.  At the time of the rating reduction, the competent evidence did not show that the low back disability had improved.


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's low back disability from 40 to 20 percent effective July 1, 2007, was not proper, and restoration of a 40 percent rating is warranted.  38 U.S.C.A. § 1155, 5112(b)(6) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 4.71a, Diagnostic Code 5010-5243 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

An October 1998 rating decision granted service connection for a low back disability and assigned a 0 percent rating, effective August 1, 1998.  A November 1999 rating decision increased the disability rating from 0 percent to 10 percent, effective August 1, 1998.  A September 2002 rating decision increased the disability rating from 10 percent to 20 percent, effective June 26, 2002.  A January 2004 rating decision increased the disability rating from 20 percent to 40 percent, effective April 2, 2003.  An April 2007 rating decision reduced the disability rating from 40 percent to 20 percent, effective July 1, 2007. 

The Veteran argues that his low back disability has worsened and that the disability rating should not have been reduced from 40 percent to 20 percent.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2011). 

The record shows that in a January 2007 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his low back disability.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced, effective April 1, 2007.  The record shows that the Veteran responded to the January letter in February 2007, stating that his low back disability had not improved.  In March 2007, he submitted private and VA treatment records evidencing continuing treatment for his low back disability.  The Veteran did not request a pre-determination hearing. 

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2011).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.   However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods, five years or more, at the same level, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2011). 

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2011); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

However, the 40 percent disability rating for a low back disability was in effect for less than 5 years, from April 2, 2003, to July 1, 2007.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2011). 

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2011).  The question is thus whether an examination had shown an improvement warranting reduction in the rating. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knees are considered major joints.  The lumbar vertebrae are considered a group of minor joints, ratable as a major joint.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined, with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, Note 1 (2011). 

The regulation pertaining to disabilities of the spine sets forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

The criteria for rating intervertebral disc syndrome permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

The Board has rated the Veteran's low back disability under multiple diagnostic codes to determine if the reduction from 40 percent to 20 percent was proper.  That evaluation involves consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

The Veteran's disability rating for a low back disability was originally increased from 20 percent to 40 percent based upon a May 2003 VA examination.  At that time, the Veteran complained of constant low back pain that was made worse when bending or lifting.  He reported that the pain interfered with his ability to sleep.  Physical examination revealed that he was able to stand erect.  There was no muscle spasm or tenderness generally, though there was tenderness in the mid-line region.   Range of motion testing revealed forward flexion limited to 20 degrees with complaints of pain.  Extension was to 15 degrees, right and left lateral bending was to 15 degrees, bilaterally, with pain.  There was pain on all attempts to complete range of motion testing; however, additional functional limitation during flare-ups was not documented.  The examiner stated that any additional limitation of motion related to the Veteran's back would be merely speculative. 

In October 2006, the Veteran applied for an increased rating for his low back disability and was subsequently scheduled for a VA examination to determine his current level of disability. 

On December 2006 VA examination, the Veteran reported constant low back pain with flare-ups that occurred three times per week and lasted three days at a time.  He used a cane and a TENS unit daily.  It hurt his back to reach for his toothbrush. He denied being prescribed bed rest by a physician within the previous year.  Physical examination revealed no tenderness or spasms of the spine.  Range of motion testing revealed forward flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 45 degrees.  There was guarding and pain on repetitive testing, but no redness, warmth, edema, or deformity.  The examiner stated that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  

On May 2008 VA examination, the Veteran reported constant daily back pain.  He stated that he needed his wife's help to get out of bed.  It hurt him to sit for more than ten to twenty minutes.  He denied any flare-ups of his condition or bed rest prescribed by a physician in the previous year.  Physical examination revealed no heat, swelling, or erythema of the spine.  There was no muscle spasm.  There was pain on light touch to the lumbar area.  On repetitive range of motion testing, forward flexion was to 60 degrees, extension was to 20 degrees, right and left lateral flexion was to 25 degrees, and right and left rotation was to 25 degrees.  All ranges of motion caused pain, though there was no additional limitation of motion.  The examiner stated that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  

VA and private treatment records dated from February 2003 to April 2009 show ongoing treatment for chronic back pain.  The Veteran's pain was described as sharp and non-radiating.  

As an initial matter, there is no evidence of incapacitating episodes as defined under Diagnostic Code 5243 or the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, it is necessary to determine whether the Veteran would have been entitled to a higher rating, and thus restoration of the 40 percent rating, if chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.

Turning to the orthopedic manifestations, on December 2006 and May 2008 VA examinations, the Veteran's range of motion testing revealed forward flexion greater than 30 degrees, but not greater than 60 degrees, and a combined range of motion that exceeded 120 degrees.  These ranges of motion warrant a rating of 20 percent under the general rating formula.  The requirements for a higher rating under the general rating formula, forward flexion of the lumbar spine less than 30 degrees or favorable ankylosis of the thoracolumbar spine, are neither contended nor shown. While the Veteran's range of flexion had improved from 20 degrees to 60 degrees at that time of the rating reduction, neither the December 2006 nor the May 2008 VA examiner provided any information with regard to whether the Veteran's function was limited by factors such as weakened movement, excess fatigability, incoordination or pain on movement.  Specifically, both examiners indicated that they were unable to determine whether there was any additional limitation of function due to repetitive use or flare-ups without resorting to mere speculation.  No rationale for those conclusions was provided.  

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for the opinion or the basis must otherwise be apparent in the Board's review of the evidence.  It must also be clear that the physician has considered all procurable and assembled data.  Finally, the physician must clearly identify precisely what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  The December 2006 and May 2008 VA examiners did not attempt to explain the basis for their boilerplate conclusions that they could not determine if any additional limitation of function existed without resorting to speculation nor is such a basis apparent.  Consequently, those VA examinations are not adequate for rating purposes.  

Therefore, the Board finds that the evidence does not support the decision to reduce the Veteran's rating because the examiner did not explain their opinions such that it could be determined that a reduction in rating was warranted.  Accordingly, as determined by the Court, a 40 percent rating for the Veteran's service-connected low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5243 is restored, effective from July 1, 2007.  


ORDER

The April 2007 reduction of the rating for a low back disability from 40 percent to 20 percent was not proper, and the appeal for restoration of the 40 percent rating is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


